PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FIDELITY INFORMATION SERVICES, LLC
Application No. 17/181,313
Filed: 22 Feb 2021
For: SYSTEMS AND METHODS FOR ANALYZING FINANCIAL PRODUCT UTILIZATION
:
:
:
:     REQUEST UNDER 37 CFR 5.25
:
:
:


This is a decision on the petition pursuant to 37 CFR 5.25 filed on January 19, 2022, seeking a retroactive license for foreign filing under 35 U.S.C. 184.

The petition is DISMISSED.

37 CFR 5.25 provides:

(a) A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include: 
(1) A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) The dates on which the material was filed in each country,
(3) A verified statement (oath or declaration) containing:
(i) An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
(ii) A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
(4) The required fee (§ 1.17(g) of this chapter).
(b) The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

At the outset, is noted that the “Declaration under 37 C.F.R.§ 5.25(a)(3)”, filed on January 19, 2022, of Christopher C. Johns, a registered patent attorney of Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P. (“Finnegan”), representing applicant, Fidelity Information Services, LLC (“Fidelity”), is not signed in accordance with 37 CFR 1.4(d)(2)(ii), which states:

(2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in § 1.6(d), or via the Office electronic filing system as an attachment as provided in § 1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph (d)(2) of this section are as follows.

	…

(ii) A patent practitioner (§ 1.32(a)(1)), signing pursuant to §§ 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner's registration number; otherwise the number character may not be used in an S-signature.

Mr. Johns has not supplied his registration number as part of the S-signature or immediately below or adjacent to the S-signature in compliance with 37 CFR 1.4(d)(2)(ii). The statement of Mr. Johns is not considered on merits because it is not properly signed. The renewed petition under 37 CFR 5.25 must be accompanied by a verified statement from Mr. Johns that is signed in accordance with 37 CFR 1.4(d).

As a courtesy to the applicant, the deficiencies of the petition under 37 CFR 5.25 are explained, hereinafter. The petition is dismissed at this time because the requirements of 37 CFR 5.25(a)(3)(iii) and 37 CFR 5.25(b) have not been met.

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the statute provides for the grant of a retroactive foreign filing license where “the failure to procure such license [prior to filing an application in a foreign country] was through error.” The present petition and verified statement intimate that the petitioner is unsure whether the subject matter of the proscribed application was conceived or reduced to practice in the United States. In the verified statement of Christopher C. Johns, a registered patent attorney of Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P. (“Finnegan”) representing applicant, Fidelity Information Services, LLC (“Fidelity”), Mr. Johns states in pertinent part, that:

My understanding of the Indian Patents Act requires inventors resident in India to file their patent applications in India first.

I further understand that, under Section 39 of the Indian Patents Act, India-resident inventors face severe criminal consequences if their patent application is filed first in a country other than India (including U.S. provisional applications).

I further understand that, under Section 39 of the Indian Patents Act, inventors may file an application in another country after six weeks have elapsed since the filing date in India.

I further understand that India has a process for obtaining a foreign filing license, and that it can take many weeks to receive the license after filing.

Based on these understandings, my practice when working with India resident inventors has been to file a patent application in India first, wait at least six weeks, and then file in other countries such as the United States. 

From September to December of 2020, I supervised preparation of a new patent application relating to an invention. I, along with another attorney at the firm,  conducted a video conference with the inventors, Usha Balakrishnan, Priya Dharmendran, William Eggers, Prabal Ghosh, and Paul Pryor, on September 10, 2020.

During the application interview, I was informed that Usha Balakrishnan and Prabal Ghosh were present in India, and that Priya Dharmendran, William Eggers, and Paul Pryor were present in the U.S.A.

….

On December 23, 2020, at my direction, a paralegal forwarded the application to Indian counsel (Shardul Amarchand Mangaldas) for filing in India, consistent with the requirements I understood for India-resident inventors (see  ¶¶ 2-6). Indian counsel filed the application on December 24, 2020, and it was assigned Indian Patent Application No. 202011056323.

On February 22, 2021, at my direction, this U.S. patent application was filed.

….

On or about January 4, 2022, I was first asked to consider the fact that this application has inventors present in the U.S. as well as in India, and whether this affected the decision to first file in India. I immediately investigated all applications that I had authorized for filing in India or naming Indian inventors, to determine which application(s), if any, named at least one inventor present in the U.S. and at least one
inventor present in India at the time of filing.

I determined that this application was one of two applications filed in the last five years for Fidelity Information Services, LLC, which named at least one inventor present in the U.S. and at least one inventor present in India at the time of filing.

On or about January 5, 2022, I telephoned the License and Review department at the USPTO. I eventually reached Tien Dinh of this department. I inquired as to the scope of 35 U.S.C. § 184(a), specifically with respect to the construction of the term “invention made in this country’ as it applies to applications which named at least one inventor inside of the U.S.A. and at least one inventor outside of the U.S.A. During that phone call, Mr. Dinh explained the USPTO’s position is that an invention made by at least one inventor inside of the U.S.A. and at least one inventor outside of the U.S.A. is “made in this country” under the requirements of § 184(a).

During the January 5, 2022, call, Mr. Dinh recommended filing a petition for retroactive license under 37 CFR 5.25, as a mechanism to bring this application in compliance with the USPTO’s understanding of 35 U.S.C. § 184(a), which was different from my understanding prior to the call.

Although I believed at the time of filing that it was permissible to file outside of the U.S.A. because at least one inventor resided outside of the U.S.A. (and thus the invention was not made in this country), out of an abundance of caution, I am filing this retroactive request for a foreign filing license. If filing U.S. Patent Application No. 17/181,313 abroad without first obtaining a foreign filing license could be considered to have been improper, this was done through inadvertent error and without deceptive intent. The filing of the application abroad, without first obtaining a foreign filing license from the U.S. Patent and Trademark Office to do so, was done through error and without deceptive intent on my part.

Excerpt of “DECLARATION UNDER 37 C.F.R. § 5.25(a)(3),” filed on January 19, 2022, pp. 2-4 (paragraph numbers omitted).

35 U.S.C. 184(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. 184(a) cited above, the USPTO has no authority to grant a petition under 37 CFR 5.25 where petitioner seeks the retroactive foreign filing license out of an abundance of caution. Rather, the USPTO has only the authority to grant a petition under 37 CFR 5.25 where the petitioner establishes that the proscribed application was filed abroad through error. Accordingly, seeking a retroactive foreign filing license out of an abundance of caution does not satisfy the standard set forth by 35 U.S.C. 184(a). It is further noted that the USPTO will not determine whether a foreign filing license was required before an application was filed abroad. The USPTO will only determine whether the first foreign filed application was filed abroad through error upon the filing of a petition under 37 CFR 5.25 and consideration of the merits of the showings of error and diligence made therein. Petitioner must determine whether a foreign filing license was required to be obtained for the subject. If petitioner determines that such was required, but not obtained, petitioner must identify the error that resulted in the filing of the proscribed application without first obtaining a foreign filing license and make a showing establishing that application was filed through error. The explanation of error must not include any language that may be construed as meaning that the petition under 37 CFR 5.25 was filed as a precautionary measure or out of an abundance of caution or places the onus of determining whether the foreign filing license was required on the USPTO. 

Further, as to the requirements of 37 CFR 5.25(a)(3)(iii), the explanation of the error that resulted in the filing of a proscribed application must, in the first instance, be provided by the authorized representative of the applicant that made the decision to file the proscribed application and instructed the filing of the same. In this instance, the petition does not include a verified statement from the authorized representative of the applicant, Fidelity, who instructed Mr. Jones to file the proscribed application in India on applicant’s behalf. In addition, Mr. Jones does not indicate nor provide a statement from the person who asked him on January 4, 2022, “to consider the fact that this application has inventors present in the U.S. as well as in India, and whether this affected the decision to first file in India.” DECLARATION UNDER 37 C.F.R. 
§ 5.25(a)(3), filed on January 19, 2022, ¶ 14. The renewed petition under 37 CFR 5.25 must include verified statements from the authorized representatives of the applicant who made the decision to file the proscribed application and instructed the filing of said application, setting forth their understanding of circumstances under which the proscribed application was filed. The verified statements must also indicate whether, at the time of filing the proscribed application, the authorized representatives of Fidelity and Mr. Johns were aware of the foreign filing license requirements, and the procedures for obtaining the foreign filing license. Additionally, petitioner must inform the Office if the filing of the proscribed application was the first occasion the authorized representatives of Fidelity, Mr. Johns, or Finnegan first filed an application in a foreign country for which the subject matter included an inventive contribution made in the United States. The verified statements must be accompanied by any documentary evidence that may be available that corroborates the statements made.

In addition, the petition and verified statement failed to state who would have been responsible for determining if a foreign filing license was required at the time the proscribed application was filed and what was their process for obtaining it. That is, the petition fails to describe what, if any, procedures were in place at the time the proscribed application was filed for determining if a foreign filing license was required and for obtaining the same before the application was filed abroad. The petition and verified statement do not explain if any checks were in place to prevent an application from being filed abroad without the required foreign filing license. Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of:  1) the procedures for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed; 2) who was responsible determining if a foreign filing license was required and for obtaining the same; 3) the checks that were in place to prevent the application from being filed abroad without obtaining the required foreign filing license; and 5) why such checks failed in this instance. If no procedures were in place contemporaneously with the filing of the proscribed application, the renewed petition must so state. The renewed petition must include a verified statement from the person or entity, who would have been responsible for determining if a foreign filing license was required at the time the proscribed application was filed, and the process for obtaining the foreign filing license when necessary prior to filing abroad. The statement must be accompanied by supporting documentary evidence. Petitioner may redact any information that is not relevant to the inquiry under 37 CFR 5.25. Petitioner must also indicate on renewed petition whether applicant or Mr. Johns were aware of the option to file a request for expedited foreign filing license with the Office of Licensing and Review prior to filing the proscribed application, and whether they considered exercising this option prior to instructing the filing of the proscribed application.

As to the requirements of 37 CFR 5.25(b), the showing under 37 CFR 5.25 is required to be accompanied by statements from all persons that participated in making the decision to file the proscribed application. The statements must be corroborated by documentary evidence where such is available. The acts, which are alleged to constitute error, should cover the period leading up to, and including, the proscribed foreign filing. On renewed petition, petitioner must submit copies of any necessary supporting documents, to include, but not limited to, letters of transmittal or instructions for filing the proscribed application from the representative of the applicant, who instructed the proscribed application to be filed, to the person who filed the proscribed application on behalf of the applicant. It is appropriate to redact information that is immaterial to the present inquiry under 37 CFR 5.25. If the documentary evidence is not available or the communications and instructions were verbal, applicant must state such on renewed petition and provide a verified statement from the persons with knowledge of the communications regarding the foreign filing license requirement and the final instructions to file the proscribed application, recalling their recollections of the communications.

Accordingly, the provisions of 37 CFR 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and final action under 35 U.S.C. 185 will be taken. Extensions of time may be obtained under 37 CFR 1.136(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Director for Patents
PO Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 272-8300

By Internet:		EFS-WEB

Telephone inquiries concerning this matter should be directed to Attorney Advisor Christina Tartera Donnell at (571) 272-3211. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET